           IN THE UNITEDSTATES DISTRICT COURT
           FOR THE MIDIDIiE DISTRICT OF ALABAMA
                    N9RTHE      DIVISION
                      Jr;   - A IP. 2J
 KEDRICK WILLIAMS,
                               )
     PLAINTIFF,
                                          Case No.:                     a          3-
     V.

 ALL STATE BEVERAGE                                JURY TRIAL DEMANDED
 COMPANY,INC.,

         DEFENDANT(S).


                                    COMPLAINT

   I.
         1.    This action for injunctive relief and damages is brought pursuant to 28

U.S.C. §§ 1331, 1343(4), 2201, 2202, 29 U.S.C. § 2617(a)(2), The Family and

Medical Leave Act. The jurisdiction of this Court is invoked to secure protection for

and to redress the deprivation of rights caused by the Defendant.

        2.     This is a Complaint for legal and equitable relief and to redress the

defendant's retaliatory discharge in violation of Ala. Code § 25-5-11.1 brought

pursuant 28 U.S. Code § 1367.


   II.        PARTIES
        3.     Plaintiff, Kedrick Williams,(hereinafter "Plaintiff' or "Williams")is a

resident of Montgomery, Montgomery County, Alabama, and performed work for
the Defendant in the counties composing the Middle District of Alabania during the

events ofthis case. Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action lies

in the Northern Division.

      4.     Defendant employed at least fifty (50) people for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar

year. Defendant employed these fifty(50)employees within 75 miles of Plaintiffs

worksite.

     III. FACTS
       5.    Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if fully set out herein.

       6.    In April of 2018, Williams was a employed by Defendant.

       7.    On Friday, April 27, 2018, Williams suffered an accident and injured

his back while working in the scope of his employment.

       8.    Williams initially believed he did not need treatment and attempted to

rest his back over the weekend.

 ,    9.     However, Williams injury resulted in an emergency room visit at

Baptist East over the weekend, on April 28 and/or April 29th.

       10.   On Monday, April 30,2018, Williams reported to Defendant he needed

treatment for his Apri1,27, 2018, work-related injury.

       11.   Defendant denied workers' compensation benefits.
        12.   Williams returned to his personal physician for treatment.

        13.   Williams was taken out of work by his physician.

        14.   Defendant did not offer Williams leave under the Family and Medical

Leave Act.

        15.   After treatment and physical therapy Williams' physician released him

to return to work without restriction in early July of2018.

        16.   At that time, Williams reached out to Defendant and informed

Defendant he was released by his physician to return to work with no restrictions.

        17.   Defendant stated that Williams needed to complete an agility test before

he could return to work.

        18.   Williarns reached out to Defendant in an attempt to schedule the agility

test with one of Defendant's workers' compensation physicians.

        19.   Specifically, Williams reached out to Judy Graham in Human

Resources in an attempt to schedule the necessary test, so Williams could return to

work.

        20.. Graham refused to speak with Williams about scheduling the agility

test.

        21.   Though Defendant required the agility test for Williams to return to

work, Defendant refused to pay for the required agility test.'
      22.   Defendant inforrned Williams that if he had not taken the agility test by

July 27, 2018, his employment would be terminated.

      23.   Defendant continued to refuse to work with Williams to schedule the

Company required agility test.

      24.   Defendant terrninated Williams employment on July 24, 2018.

   IV. COUNT ONE - FMLA INTERFERENCE
      25.   Williams incorporates by reference each fact and allegation contained

in the above paragraphs as though restated herein.

      26.   During the 12-month period prior to April 27, 2018, Defendant

employed Williams for at least 1,250 hours of service.

      27.   Defendant employs fifty (50) or more persons for each working day

during each of the 20 or more calendar workweeks in the current or preceding

calendar year of Williams accident and injury on April 27, 2018.

      28.   On April 30, 2018, Williams provided notice of his need for leave due

to an injury sustained on April 27, 2018, while working in the scope of his

employment.

      29.   Prior to April 30, 2018, Williams had never previously inforrned

Defendant ofthe need for FMLA leave.

      30.   Defendant failed to provide Williams with a Notice of Eligibility and

Rights and Responsibilities form.
        31.   Defendant failed to provide Williams with an FMLA Designation

Notice form.

        32.   Defendant failed to provide Williams with an FMLA Certification of

Health Care Provider for Employee's Serious Health Condition form OR FMLA

Certification of Health Care Provider for Family Member's Serious Health.

Condition form.

        33.   Defendant interfered with Williams' FMLA rights by not allowing him

to commence leave.

        34.   On July 24, 2018, Defendant terminated Plaintiffs employment

without explanation.

      35.     Defendant's employees had knowledge that Williams suffered from

FMLA qualifying conditions for which he needed treatment through his doctor.

      36.     As a result of Defendant's interference with Williams' rights under the

FMLA, Williams has been damaged,suffering loss of pay and benefits.

   V.     COUNT TWO - FMLA RETALIATION
      37.     Williams adopts by reference each and every material averment

contained in the above paragraphs as if fully set forth herein.

      38.     During the 12-month period prior to April 30, 2018, Defendant

employed Williams for at least 1,250 hours of service.
        39.   Defendant employs fifty (50) or rnore persons for each working day

during each of the 20 or more calendar workweeks in the current or preceding

calendar year prior to April 30, 2018.

        40.   On April 30, 2018, Williams provided notice of unforeseeable FMLA

leave because of an injury obtained while working in the scope of his employment

on April 27 2018.

        41.   Williams provided notice of his unforeseeable need ofFMLA leave as

soon as practicable due to his medical emergency.

        42.   Prior to April 30, 2018, Williams had never previously inforrned

Defendant of a need for FMLA leave.

        43.   Defendant willfully failed to provide Williams with a Notice of

Eligibility and Rights and Responsibilities form.

        44.   Defendant willfully failed to provide Williams with an FMLA

Designation Notice form.

        45.   Defendant willfully failed to provide Williams with an FMLA

Certification of Health Care Provider for Employee's Serious Health Condition

form.

         6,   Defendant terminated Williams' employment on July 24, 2018.
      47.       Defendant's employees had knowledge that Williams suffered from

FMLA qualifying conditions for which he needed treatment through his doctor from

April 30, 2018 through the first week of July, 2018.

      48.       Williams received a letter notifying him that his employment was

terminated on July 24, 2018.

      49. - Defendant's made the decision to terminate Williams' employment, in

whole or part, because of Williams' exercise ofFMLA rights.

      50.       As a result of Defendant's retaliatory terrnination decision in violation

ofthe FMLA,Williams has been damaged, suffering loss of pay and benefits.

   1VI. COUNT THREE - WORKERS'COMPENSATION
        RETALIATORY DISCHARGE
      51.       Williams re-alleges and incorporates by reference the preceding

paragraphs as if set forth fully herein.

      52.       Defendant and       Williams engaged in an employer/employee

relationship.

      53.       On or about April 27, 2018 Plaintiff suffered an on-the-job injury.

      54.       Defendant received prompt and immediate notice of Williams' injury.

      55.       On or about April 30, 2018, Williams sought benefits under the

Workers' Compensation Act.

      56.       After Williams sought benefits under the Workers' Compensation Act;

Defendant unlawfully terrninated Williams employment.
      57.   In violation of Ala. Code § 25-5-11.1, Defendant terminated Williams'

employment solely because Williams sought workers' compensation benefits.

      58.    Defendant willfully terminated Plaintiff for suffering an on-the-job

injury and exercising of his right to report an injury that would have qualified him

for workers' compensation benefits in violation of Alabama Code § 25-5-11.1.

      59.   Because of Defendant's violation of Ala. Code § 25-5-11.1, Williams

has been damaged; suffering loss of pay, benefits and mental anguish.

   VII. PRAYER FOR RELIEF

      WHEREFORE,Plaintiff respectfiilly prays for the following relief:

      A.    Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting in concert with the

Defendant and at the Defendant's request from continuing to violate the terms ofthe

Family and Medical Leave Act;

      B.    Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys and those acting with the Defendant and at the

Defendant's request from continuing to violate § 25-5-11.1 ofthe Alabama Workers'

Compensation Statute;

      C.    Enter an Order requiring the Defendant to make Plaintiff whole by

awarding reinstatement to the position he would have had, had he not been

wrongfully terminated;
                                                                                       )
      D.     Award him back pay, together with employment benefits, front pay,

compensatory damages; punitive damages; liquidated damages; special damages;

nominal damages; and any other damages available under the law;

      E.     Attorneys' fees and costs;

      F.     Plaintiff requests that the Court award Plaintiff equitable relief as

provided by applicable law; and,

      G.     Any different or additional relief as may be determined by the Court to

which Plaintiff is entitled.




OF COUNSEL:
THE FONTENEAU FIRM LLC
A Member ofthe Five Points Law Group LLC
2151 Highland Avenue, Suite 205
Birmingham, Alabama 35205
T: 205.564.9005 F: 205.564.9006
